In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00527-CR
                            ____________________

                    JACKE RAHMAD EAGLIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________             ______________

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                          Trial Cause No. 12-15270
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Jacke Rahmad Eaglin appeals from the trial court’s decision to revoke its

order placing Eaglin on community supervision. In three issues, Eaglin contends

that the evidence introduced during the revocation hearing is legally insufficient to

support the trial court’s decision to revoke its community-supervision order, that

the sentence the trial court assessed is constitutionally disproportionate and

unreasonable, and that the trial court erred by failing to consider several factors it



                                          1
should have considered in determining his sentence. We affirm the trial court’s

judgment.

                                    Background

      In carrying out a plea bargain agreement, Eaglin pled guilty to the lesser

included offense of using a motor vehicle without having the authority to do so, a

state jail felony. See Tex. Penal Code Ann. § 31.07 (West 2011). Under the terms

of Eaglin’s plea bargain agreement, the trial court deferred its decision to

adjudicate Eaglin’s guilt and placed him on community supervision for five years.

The trial court also fined Eaglin seven hundred and fifty dollars.

      Approximately six months later, the State filed a motion asking that the trial

court revoke its community supervision order and find Eaglin guilty of using a

motor vehicle without having been authorized to do so. During the revocation

hearing, Eaglin pled “not true” to the State’s allegations that he had violated the

community-supervision order by committing any one of the three crimes the

State’s motion alleged he had committed after being placed on community

supervision.

      After hearing evidence, the trial court found that Eaglin violated the terms of

the trial court’s deferred adjudication order and found Eaglin guilty of using a

motor vehicle without having the authority to do so. At the conclusion of the

                                          2
hearing, the trial court pronounced Eaglin’s sentence of two years, to be served in a

state jail. Eaglin lodged no objections to his sentence at the hearing, nor did he file

a motion for new trial complaining about the length of his sentence.

                                      Analysis

       In issues one and two, Eaglin argues that his sentence is constitutionally

disproportionate and unreasonable under the Eighth Amendment to the United

States Constitution and article I, section 13 of the Texas Constitution. See U.S.

CONST. amend. VIII; Tex. Const. art. I, § 13. To preserve a complaint that a

sentence is disproportionate for the crime or circumstances particular to the

defendant’s case, the defendant must make a timely, specific objection in the trial

court asserting such a claim, or he must raise the issue in a motion for new trial.

See Tex. R. App. P. 33.1(a); Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim.

App. 1996) (holding that defendant waived any claim that article I, section 13 of

the Texas Constitution was violated because the defendant failed to raise his

objection in the trial court); Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort

Worth 2009, pet. ref’d) (holding that the defendant failed to preserve his argument

that his sentence was disproportionate by failing to raise an objection asserting that

claim in the trial court).




                                          3
      The record reflects that when the trial court pronounced Eaglin’s sentence,

Eaglin did not object that he had been given a disproportionate sentence in

violation of the United States Constitution or the Texas Constitution. We conclude

that Eaglin failed to preserve his claim about receiving a disproportionate sentence

for our review. See Tex. R. App. P. 33.1(a).

      However, even had Eaglin preserved his complaint that his sentence is

disproportionate and unreasonable, his argument that his sentence is excessive is

without merit. Eaglin’s sentence of two years is within the statutory range

authorized for the crime of using a motor vehicle without authority. See Tex. Penal

Code Ann. § 12.35(a) (West Supp. 2014) (providing that a state jail felony shall be

punished by confinement in a state jail for any term of not more than two years or

less than 180 days), § 31.07(b) (providing that the offense of using a motor vehicle

without authority is a state jail felony). When the defendant is sentenced to a

punishment within the range available for the crime for which the defendant is

convicted, a court will generally not disturb the trial court’s sentence by declaring

the sentence to be excessive. See Jackson v. State, 680 S.W.2d 809, 814 (Tex.

Crim. App. 1984). Nor is a sentence that is within the range authorized for the

offense generally considered to be constitutionally cruel or unusual. See




                                         4
State, 949 S.W.2d 769, 772 (Tex. App.—Dallas 1997, pet. ref’d); see also Jackson

v. State, 989 S.W.2d 842, 846 (Tex. App.—Texarkana 1999, no pet.).

      While Eaglin argues the trial court failed to consider factors mitigating

against his being given the maximum term for the crime that he committed, the

record does not show that the trial court refused to consider the mitigating factors

outlined in article 37.07 of the Texas Code of Criminal Procedure. See Tex. Code

Crim. Proc. Ann. art. 37.07, § 3 (West Supp. 2014).1 Eaglin failed to introduce

evidence at the hearing reflecting that lesser sentences are imposed by trial courts

for similar offenses on criminals who have committed similar crimes in Texas or in

other jurisdictions, so we are unable to compare the sentence Eaglin received with

any other cases to evaluate the arguments he makes in his appeal. 2 See Jackson,
989 S.W.2d at 846.

      We hold that Eaglin failed to preserve the complaints that he makes about

his sentence for our review on appeal. Issues one and two are overruled.


      1
     We cite to the current version of the statute because the subsequent
amendment does not affect the outcome of this appeal.
      2
       Eaglin suggests that if more information is needed, this Court should abate
the appeal for a hearing to allow him to gather information regarding sentences
imposed for similar offenses. Eaglin cites no authority to support his request that
we should allow him additional hearings for this purpose, and we decline his
request to remand the case for further proceedings. See Tex. R. App. P. 38.1(i).

                                         5
       In issue three, Eaglin argues the evidence is legally insufficient to support

the trial court’s order, which revoked an earlier order placing Eaglin on community

supervision. We review a trial court’s order revoking a community-supervision

order for abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006). The State’s burden of proof in a revocation proceeding is by a

preponderance of the evidence. Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim.

App. 1993) (citing Cardona v. State, 665 S.W.2d 492, 493-94 (Tex. Crim. App.

1984)). The State satisfies its burden when the greater weight of credible evidence

before the trial court creates a reasonable belief demonstrating it is more probable

than not that the defendant violated a condition of the trial court’s community-

supervision order. Rickels, 202 S.W.3d at 763-64; Joseph v. State, 3 S.W.3d 627,

640 (Tex. App.—Houston [14th Dist.] 1999, no pet.). In a revocation proceeding,

the trial judge is the sole trier of facts, and in that role, it assesses the credibility of

witnesses and the weight of the testimony. Mattias v. State, 731 S.W.2d 936, 940

(Tex. Crim. App. 1987).

       The State’s motion asked the trial court to revoke the community-

supervision order on several grounds, including that Eaglin had violated the trial

court’s order by committing other offenses; aggravated assault on a public servant,

evading arrest or detention, and resisting arrest, search, or transportation. Eaglin

                                             6
pled “not true” to the State’s allegations that he had committed the additional

offenses. During Eaglin’s revocation hearing, Officer Brian Barbour testified that

he responded to a disturbance call in October 2013, which arose from an alleged

assault at a convenience store. Upon arriving at the convenience store, Officer

Barbour was advised by people in the store that Eaglin was the person who had

caused the disturbance. According to Officer Barbour, Eaglin came after him and

they scuffled. In an effort to detain Eaglin, Officer Barbour used his taser five to

six times, but Eaglin would not stay on the ground. During the scuffle, Eaglin

grabbed Officer Barbour’s groin and bit him twice, injuries that Officer Barbour

described as painful. With assistance, Officer Barbour eventually handcuffed and

detained Eaglin.

      Eaglin also testified during his revocation hearing. Eaglin admitted that he

had scuffled with someone at the convenience store, but stated that he did not

know the person in the scuffle was an officer. According to Eaglin, another

customer in the store sprayed him with mace before Officer Barbour arrived.

Eaglin claimed that he believed that the customer was still attacking him when

Officer Barbour got involved.

      The trial court found that Eaglin had violated the trial court’s community

supervision order by committing an aggravated assault on a public servant and by

                                         7
resisting arrest, search, or transportation. Having reviewed the record, we conclude

that it contains sufficient evidence to support the trial court’s findings and

conclusion that Eaglin had violated the community-supervision order by

committing additional offenses. See Rickels, 202 S.W.3d at 764; Cardona, 665
S.W.2d at 493. We overrule issue three.

      Having overruled all of Eaglin’s issues, we affirm the trial court’s judgment.

      AFFIRMED.



                                              ________________________________
                                                        HOLLIS HORTON
                                                            Justice



Submitted on September 19, 2014
Opinion Delivered December 10, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          8